DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


35 USC § 112
35 USC § 112 (f) claim interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  



Claim limitations directed to a “module” (as recited in claim 1 and its dependent claims 2-3, 5-9 and 11, for example) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “that performs”, “that generates” or “that accepts” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-11 have also been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding independent claim 1:  
First, the claim is unclear because if first requires a classification of timeseries data in lines 2-3, but lines 5-6 recite that the time series data is both “undecided” [not classified/] and classified by the classifier”.  This is unclear because the language / claim requirements are contradictory.  And, it is not clear what “undecided” means.  Not processed?  Unable to be processed (for some reason)?
It is also unclear what these various timeseries data are.  Are they three randomly captured signals for a particular environment?  It is not clear what the claims are attempting to reflect.  They appear to merely require the display of three captured signals from the same environment on a scope, for example.   How are they being classified?  How is their correspondence established?
The metes/bounds of the claim language is unclear.


Claims 12 and 13 are each substantially similar to claim 1, and therefore likewise rejected.

Claims 2-11 depend upon claim 1, and therefore are likewise rejected.

Further regarding claim 4:
It’s not clear what “precision and recall” means in the context of this claim.  Are they results of calculations (i.e., numbers?), and if so what are these calculations?

Further regarding claim 5:
It’s not clear what “a condition” means in the context of this claim.  It appears arbitrary (there are no metes/bounds as any[one’s] interpretation of meaning is encompassed by the language.


Further regarding claim 6:
It’s not clear what “state of confusion” means in the context of this claim.  Is it a particular algorithmic determination? It appears arbitrary (there are no metes/bounds as any[one’s] interpretation of meaning is encompassed by the language.


Claim 7 depends upon claim 6, and therefore are likewise rejected.

Further regarding claim 7:
It’s not clear what “merger of event type” is and how it’s “necessity” is ascertained.  

Further regarding claim 10:
It’s not clear how an “order of importance” is determined.  It appears to be arbitrary (has a different meaning to each interpreter of the claim.


Therefore, the scope of each claim is ambiguous.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-13 are rejected under 35 U.S.C. §103 as being unpatentable over Shibuya et al (US Patent Application Publication No. 2012/0290879, hereafter referred to as “Shibuya”) in view of Cook (US Patent Application Publication No. 2004/0220782, hereafter referred to as “Cook”).

Regarding independent claim 1:  Shibuya teaches a display information generation unit that generates first display information used for displaying, out of the time-series data, first time-series data … , second time-series data associated with the first event type, and third time-series data associated with a second event type corresponding to a state where the target event is not occurring; (See Shibuya Figure 9A and paras [0105]-[0107], teaching display of multiple time series data signals, it being noted that each time series data signal is related by time as reflected by cursor 906.  See also Fig. 9C further showing signal 3 occurring in a low/negative state when signal 2 goes high/positive.)
However, Shibuya does not explicitly teach the remaining limitations as claimed.  Cook, though, teaches An analysis system comprising: an analysis unit including a classifier that performs classification of an event type on input time-series data; (See Cook [0019] discussing classification of signal data into event types.  See also Fig. 1 showing an exemplary computing environment.) … in which association of the event type is undecided and which is classified by the classifier as a first event type corresponding to a state where a target event is occurring (See Cook [0049] discussing attempting to identify event types, it having been implied that not all event types are / can be identified.  See also [0060] discussing the use of signal data to predict an event, it also having been implied that the event type is not yet “decided”.) and an input unit that accepts first input regarding association of the event type with the first time-series data. (See Cook [0019] discussing classification of signal data into event types.  See also Fig. 1 showing an exemplary computing environment, including input capability.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to apply the teachings of Cook for the benefit of Shibuya, because to do so provided a designer with options for implementing a system that facilitates research on signal data and allows a user to quickly discover new methods for interpreting sensor/measurement time series data, as taught by Cook in paragraph [0315].  These references were all applicable to the same field of endeavor, i.e., management of signal data.  


Regarding claim 2:  Shibuya teaches further comprising a learning unit that performs learning on the classifier by using, as training data, the first time-series data to which association of the event type is input by the input unit.  (See Shibuya paragraphs [0041]-[0045] and [0092], in the context of Figures 9A – 9E teaching the use of learning data.)  


Regarding claim 3:  Shibuya teaches wherein the display information generation unit further generates second display information used for displaying an evaluation result of classification performed by the classifier.  (See Shibuya paras [0041]-[0045] in the context of Figures 9A – 9E showing exemplary GUI windows having tabs for displaying various operational results.  See also Fig. 1 showing the incorporation of an anomaly diagnostics unit #110.)  

Regarding claim 4:  Shibuya teaches wherein the evaluation result includes precision and recall.  (See Shibuya paras [0142]-[0143] teaching determination as to whether precision has deteriorated, and determining data mean and distribution.  It is noted that Applicant’s Figure 11 shows Precision and Recall as the same (i.e. both equal 80%)  [Note that Cook at para [0166] also teaches the use of a goodness/veracity determination.)  

Regarding claim 5:  Shibuya does not explicitly teach the remaining limitations as claimed.  Cook, though, teaches wherein the analysis unit performs determination of the event type based on a classification result of the classifier, and wherein the input unit further accepts second input regarding a condition of determination of the event type. (See Cook Fig. 13, esp. #322, showing the determination of classification event types and the acceptance of a variety of attribute values.)

Regarding claim 6:  Shibuya does not explicitly teach the remaining limitations as claimed.  Cook, though, teaches wherein the display information generation unit further generates third display information used for displaying a state of confusion of a plurality of event types in classification performed by the classifier. (See Cook 0189 in the context of Fig. 13, esp. #420, teaching the use of classification reliability and factors for the indication of confusion with true event types.  See also 0314-0315 teaching the display of sensor-based / time series data.)

Regarding claim 7:  Shibuya does not explicitly teach the remaining limitations as claimed.  Cook, though, teaches wherein the input unit further accepts third input regarding whether or not a merger of the plurality of event types is necessary. (See Cook 0016-0019, Fig. 13 #418, and 0092-0095 teaching the use of a consolidation module for considering whether to consolidate data, in the context of Figures 8 and 9 teaching the use of a multiplicity of data.)

Regarding claim 8:  Shibuya teaches wherein the display information generation unit generates the first display information so that the first time-series data, the second time-series data, and the third time-series data are displayed so as to be arranged in a first direction.  (See Shibuya Figure 9 A showing a variety of time series data signals arranged chronologically from left to right.)  


Regarding claim 9:  Shibuya teaches wherein the display information generation unit generates the first display information so that each of a plurality of the first time-series data, a plurality of the second time-series data, and a plurality of the third time-series data are displayed so as to be arranged in a second direction.  (See Shibuya Figure 9C showing a variety of time series data signals arranged chronologically from left to right, it being noted that there is no claimed “first direction” in parent claim 1.)  

Regarding claim 10:  Shibuya does not explicitly teach the remaining limitations as claimed.  Cook, though, teaches wherein the plurality of first time-series data that are displayed so as to be arranged in the second direction are aligned in order of importance in learning on the classifier. (See Cook Fig. 8 #286 and 289 teaching the use of an ordering module, and 0140-0141, 0145-0147 indicating that ascending or descending order may by optionally chosen.)


Regarding claim 11:  Shibuya teaches wherein the display information generation unit generates fourth display information used for performing display … .  (See Shibuya Figures 9A – 9D showing display of four time series data signals.)  
However, Shibuya does not explicitly teach the remaining limitations as claimed.  Cook, though, teaches based on a feature amount of the first time-series data, a feature amount of the second time-series data, and a feature amount of the third time-series data (See Cook Figures 8 and 9 teaching the use of a consolidation module, in the context of 0143-0144 and 0135 teaching aggregation/consolidation of epochs / segment data.)


Claim 12 is substantially similar to claim 1, and therefore likewise rejected.  


Claim 13 is substantially similar to claim 1, and therefore likewise rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Hochheiser, Harry, et al., “Dynamic query tools for time series data sets:  Timebox widgets for interactive exploration”, Information Visualization, Palgrave Macmillan © 2004, pp. 1-18.
Timeboxes are rectangular widgets that can be used in direct-manipulation graphical user interfaces (GUIs) to specify query constraints on time series data sets. Timeboxes are used to specify simultaneously two sets of constraints: given a set of N time series profiles, a timebox covering time periods x1...x2 (x1                 
                    ≤
                     
                
            x2) and values y1...y2 (y1 r y2) will retrieve only those n                 
                    ∈
                
             N that have values y1                 
                    ≤
                
             y                 
                    ≤
                
             y2 during all times x1                 
                    ≤
                
             x                 
                    ≤
                
             x2. TimeSearcher is an information visualization tool that combines timebox queries with overview displays, query-byexample facilities, and support for queries over multiple time-varying attributes. Query manipulation tools including pattern inversion and ‘leaders & laggards’ graphical bookmarks provide additional support for interactive exploration of data sets. Extensions to the basic timebox model that provide additional expressivity include variable time timeboxes, which can be used to express queries with variability in the time interval, and angular queries, which search for ranges of differentials, rather than absolute values. Analysis of the algorithmic requirements for providing dynamic query performance for timebox queries showed that a sequential search outperformed searches based on geometric indices. (Page 1, Abstract).






US Patent Application Publications
Shibuya 	 				2015/0061232
A phenomenon pattern extraction unit extracts a phenomenon pattern of a past sensor signal of a facility. A related information correlation unit correlates the sensor signal based on maintenance history information. A phenomenon pattern classification reference creation unit creates a classification reference for classifying a phenomenon pattern based on the extracted phenomenon pattern and a work keyword included in the maintenance history information correlated with the sensor signal as the source of the phenomenon pattern. A phenomenon pattern classification unit classifies the phenomenon pattern based on the classification reference. A diagnosis model creation unit creates a diagnosis model for estimating a work keyword suggested to a maintenance worker based on the classified phenomenon pattern and the work keyword. (Abstract).


Hikone 	 				2017/0061285
A data analysis system designed to be capable of checking the growth process of artificial intelligence is provided.  The data analysis system includes artificial intelligence implemented by execution of a control program by a controller wherein the artificial intelligence evaluates data and classifies the data on the basis of an evaluation result, while growing through a learning step; the artificial intelligence evaluates a plurality of pieces of evaluation data; and the controller finds distribution of the evaluation of the plurality of pieces of evaluation data at a plurality of time points, further creates report information based on the distribution, and outputs the report information. (Abstract).


Kawinishi 	 				2012/0117069
A data processing device that provides a result of categorization that is satisfactory to a user, even when user data includes an object specific to the user. The data processing device stores therein model data pieces each indicating detection counts of feature amounts; judges, for each target data piece, whether the target data piece is a non-categorization data piece including an uncategorizable object, using the model data pieces and the detection count of each of at least two feature amounts detected in the target data piece; when, as a result of the judgment, two or more of the target data pieces are judged to be non-categorization data pieces, specifies at least two feature amounts that are each included, and detected the same number of times, in a predetermined number or more of the non-categorization data pieces, and newly creates a model data piece based on the at least two feature amounts that have been specified, using a class creation method, and stores the model data piece into the storage unit. (Abstract).


Shibuya 	 				2014/0279795
A method for monitoring facility state on the basis of a time series signal outputted from the facility, wherein an operation pattern label for each fixed interval is assigned on the basis of the time series signal, learning data is selected on the basis of the operation pattern label for each fixed interval, a normal model is created on the basis of the selected learning data, an anomaly measure is calculated on the basis of the time series signal and the normal model, and the facility state is determined to be anomaly or normal on the basis of the calculated anomaly measure.  (Abstract).


Fuke 	 				2018/0189700
A processing circuitry detects a corresponding segment using first time-series data based on output of a first sensor configured to measure movement of a first object and second time-series data based on output of a second sensor configured to measure movement of a second object, the corresponding segment being a segment in which the first time-series data and the second time-series data are similar in their waveform patterns or co-occur. The processing circuitry associates information specifying the detected corresponding segment with at least one of information specifying the first object or information specifying the second object. (Abstract). 





Gargi 	 				2011/0289033
A method of generating a statistical classification model used by a computer system to determine a class associated with an unlabeled time series event. Initially, a set of labeled time series events is received, each time series event labeled with a class label. A set of time series features is identified for a selected set of the labeled time series events. A plurality of time intervals associated a first time series feature is identified for each time series event. A plurality of multi-scale features is generated for each time series event based on the plurality of time intervals. A first subset of the plurality of multi-scale features that corresponds to a subset of space or time points within a time series event that contain feature data that distinguish the time series event as belonging to a class of time series events that corresponds to the class label is identified for each of at least some time series events. A statistical classification model is generated for classifying an unlabeled time series event based on the at the first subset of the plurality of multi-scale features generated for the at least some time series events. (Abstract).



Nakadai 	 				2010/0325489
Determining the type of each piece of system information including a plurality of index values indicative of abnormality levels of a monitoring target device, as follows. The system information and identification information for the system information are sequentially received from the monitoring target device configured to sequentially output the system information together with the identification information for the system information. The piece of the received system information is compared with a predetermined determination criterion and thus determined to be of a particular type based on a result of the comparison. The determined type is output in association with the identification information. Input information indicative of a true type is accepted and stored in association with the identification information. The determination criterion is updated based on the piece of the system information and the information indicative of the true type. In the type determination procedure, an index value irrelevant to the abnormality level of the monitoring target device is included in the piece of the system information for comparison with the determination criterion. (Abstract). 





Ueno 	 				2009/0292662
Sets of integrated data including history data and time-invariant data grouped for each analysis target are classified based on an inclusion between an amount of change of a time-varying item included in sets of integrated data and a numerical range expressed by an event sequence and also based on a common time-invariant item, to generate a prediction model in which a prediction-target event sequence expressing an amount of change of the event item included in each set of integrated data after being classified and an amount of time required for reaching the amount of change is associated with the event sequence together with a classification condition related to the classification. (Abstract).



Cook 	 				2004/0220782
A reliability measure along the diagonal of the classification reliability table may indicate the percentage of events that have been properly classified with a classification event type the same as the true event type obtained from the binding data. The reliability measure along the diagonal of the table should, in one presently preferred embodiment, be as high as possible. A high percentage indicates that most of the true event types are being properly classified. Reliability measures that are high and distant from the diagonal measure (off-diagonal reliability measures) indicate confusion with the true event type during classification operations. Strong diagonal values with low off-diagonal values indicate that a particular consolidator and corresponding typing confidence function form an excellent discriminator for identifying a particular event type. Additional tables correspond to other consolidators along the consolidator axis. (Para 0189).



Shibuya 	 				2012/029879
A method for detecting advance signs of anomalies, event signals outputted from the facility are used to create a separate mode for each operating state, a normal model is created for each mode, the sufficiency of learning data for each mode is checked, a threshold is set according to the results of said check, and anomaly identification is performed using said threshold. Also, for diagnosis, a frequency matrix is created in advance, with result events on the horizontal axis and cause events on the vertical axis, and the frequency matrix is used to predict malfunctions. Malfunction events are inputted as result events, and quantized sensor signals having anomaly measures over the threshold are inputted as cause events.  (Abstract). 





US Patents
Shibuya 					8,682,824
A method for detecting advance signs of anomalies, event signals outputted from the facility are used to create a separate mode for each operating state, a normal model is created for each mode, the sufficiency of learning data for each mode is checked, a threshold is set according to the results of said check, and anomaly identification is performed using said threshold. Also, for diagnosis, a frequency matrix is created in advance, with result events on the horizontal axis and cause events on the vertical axis, and the frequency matrix is used to predict malfunctions. Malfunction events are inputted as result events, and quantized sensor signals having anomaly measures over the threshold are inputted as cause events. (Abstract). 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




December 17, 2022